Citation Nr: 0821896	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-03 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel

INTRODUCTION

The veteran had active service in the United States Army from 
May 1944 to June 145, to include combat service in the 
European Theater of Operations during the Second World War.  
He died in February 2004, and the appellant is his surviving 
spouse. 

This matter comes to the Board of Veterans Appeals (Board) 
from a May 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, 
which denied the appellant's claims for service connection 
for the cause of the veteran's death and entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318. 

The appellant's claim was advanced on the docket in March 
2007 due to the appellant's advanced age.  

As to the appellant's claim for DIC under 38 U.S.C.A. § 1318, 
the Board notes that the veteran had been assigned a total 
disability rating prior to his death although not so rated 
for the statutory period.  The pertinent law and regulations 
have undergone change in recent years, to include case law 
and an amendment to one of the applicable regulations.  The 
law is summarized below.

A surviving spouse may be entitled to dependency and 
indemnity compensation in the same manner as if the veteran's 
death were service- connected, under certain specific 
conditions.  VA shall pay DIC under 38 U.S.C.A. § 1318 to the 
surviving spouse of a veteran who dies not as the result of 
his own willful misconduct, and who at the time of death was 
in receipt of or "entitled to receive" compensation for a 
service-connected disability rated totally disabling provided 
- (1) the disability was continuously rated totally disabling 
for a period of at least 10 consecutive years immediately 
preceding death; (2) the disability was continuously rated 
totally disabling since the veteran's release from active 
duty and for a period of at least five years immediately 
preceding death; or if the veteran would have been entitled 
to receive such compensation but for clear and unmistakable 
error (CUE) in previous final RO decisions and certain 
previous final Board decisions; or (3) the veteran was a 
former POW who died after September 30, 1999, and the 
disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

"Entitled to receive" means that, at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA, or had a total rating based upon individual 
unemployability (TDIU), but was not actually receiving 
compensation for an enumerated reason.  See 38 C.F.R. §§ 
3.22, 4.16.

Pursuant to a decision by the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) in August 2001 
finding that regulations regarding "hypothetical entitlement" 
to DIC were inconsistent and ordering a stay, VA suspended 
adjudication of all claims for DIC benefits under 38 U.S.C.A. 
§ 1318 where the veteran was not rated totally disabled for a 
continuous period of at least ten years prior to death.  
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I).

In August 2001, VA suspended the adjudication of claims for 
DIC benefits under the provisions of 38 U.S.C.A. § 1318, due 
to a temporary stay on the adjudication of such claims that 
was imposed by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in National Organization of 
Veterans' Advocates, Inc., v. Secretary of Veterans Affairs, 
260 F.3d 1365 (Fed. Cir. 2001) [NOVA I].  In that decision 
the Federal Circuit directed the Department to conduct 
expedited rulemaking that would either explain why certain 
regulations-38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106-were 
inconsistent or revise the regulations so that they are 
consistent.

The Department then revised 38 C.F.R. § 20.1106 to bring it 
into conformity with 38 C.F.R. § 3.22.  In an order issued 
January 10, 2003, the Federal Circuit lifted the stay on 
adjudication of 38 U.S.C.A. § 1318 claims, unless the claim 
was based on the receipt of new and material evidence.  (That 
stay was subsequently lifted as well and in any event, the 
appellant's DIC claim does not involve the submission of new 
and material evidence.)

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language under 38 U.S.C.A. § 1311(a) 
and 38 U.S.C.A. § 1318 should be interpreted in the same way 
and that 38 C.F.R. § 3.22 provided the correct 
interpretation.  The Federal Circuit held that VA could 
properly do so and had adequately explained its rationale.  
Id. at 1378.  The Federal Circuit also held that VA provided 
a permissible basis and sufficient explanation for its 
interpretation of the statutes as a bar to the filing of new 
claims posthumously by the veteran's survivor, i.e., claims 
where no claim had been filed during the veteran's life or 
the claim had been denied and was not subject to reopening-
"hypothetical entitlement" claims.  Id. at 1379-1380.

Pertinent case law has also held that "hypothetical 
entitlement" consideration for DIC benefits under 38 U.S.C.A. 
§ 1318 was allowable for claims filed prior to January 21, 
2000, i.e., the effective date of the VA regulation 
prohibiting "hypothetical entitlement."  Rodriguez v. 
Nicholson, 19 Vet. App. 275 (2005).  As the appellant's claim 
was received by VA in April 2004, such consideration is not 
warranted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a March 2007 Remand, the Board instructed the RO to obtain 
medical and psychiatric opinions addressing the cause or 
causes of the veteran's death in February 2004.  As correctly 
pointed out by the appellant's representative in recently 
received written argument (see informal hearing presentation 
dated in June 2008), this request has not been complied with, 
and a remand for remedial evidentiary development is 
necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

Specifically, the RO was instructed to obtain two separate 
opinions, one from a psychiatrist, and the other from an 
internal medicine specialist, addressing what role, if any, 
the veteran's service-connected residuals of a gun shot wound 
to the left upper extremity (60 percent disabling) and 
anxiety (10 percent disabling) played in either causing of 
substantially and materially contributing to his death.  In 
response to this request, it appears as though two clinicians 
were asked to offer an opinion; however, only one opinion is 
of record and that opinion is not fully compliant with the 
Board's remand as it does not contain an indication as to 
what the reviewer's specialty is, nor is the opinion 
supported by a rationale as requested.

Thus, it is necessary for the file to be sent back to the RO 
so that a psychiatrist and an internal medicine specialist 
can offer their opinions on what (if any) potential 
relationship the veteran's service-connected disorders might 
have had in either causing or contributing (substantially or 
materially) to the veteran's death.  The examiners should 
state their medical specialty and the opinions should be 
supported by a rationale.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  Notify the 
veteran of the requirements set forth in 
Hupp v. Nicholson, 21 Vet. App. 342 
(2007), which gave a new standard as to 
notice under the Veterans Claims 
Assistance Act (VCAA) with regard to a 
claim for Death and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1310 
(where premised upon service-connected or 
compensable disability). Generally, the 
notice provided must include: (1) a 
statement of the conditions, if any, for 
which a veteran was service-connected at 
the time of his or her death; (2) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected.

2.  The veteran's file should be sent to a 
psychiatrist and a specialist in internal 
medicine for the purpose of determining the 
cause or causes of the veteran's death.  
Following a review of the relevant medical 
and psychiatric evidence in the claims 
file, to include the death certificate and 
the veteran's terminal hospital records, 
the clinicians are asked to provide an 
opinion on the following:

In light of the evidence of record, 
what constituted the principal cause 
of the veteran's death, and which 
conditions substantially or 
materially contributed to the cause 
of death?

Is it at least as likely as not (50 
percent or greater probability) that 
the veteran's service-connected 
psychiatric disorder or residuals of 
a gunshot wound to the left upper 
extremity with loss of use of that 
extremity directly caused the 
veteran's death or contributed 
substantially or materially to the 
cause or causes of his death?    

The psychiatrist and specialist in 
internal medicine are advised that 
the term "as likely as not" does 
not mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

The psychiatrist and specialist in 
internal medicine are also requested 
to provide a rationale for any 
opinion expressed and to indicate 
their board 
certification/eligibility.  If a 
conclusion cannot be reached without 
resort to speculation, the 
clinician(s) should so record in the 
examination report(s).  

3.  After completion to the extent 
possible of the directed development, re-
adjudicate the appellant's claim.  If the 
claim remains denied, issue an appropriate 
supplemental statement of the case and 
forward the case to the Board for final 
adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




